DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed April 25, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending allowed.
5.	The information disclosure statement filed January 18, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.	
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments regarding independent claim 7 in pages 7-9 of Remarks, filed 04/25/2022 are persuasive and the reason for allowance of independent claims 1, 12, 17, and 19 was mentioned in allowable subject matter section in pages 6-8 of previous office action mailed 01/18/2022, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1, 7, 12, 17, and 19 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
US 2016/0156646 A1 (NASLUND et al.): Methods and apparatus for encrypting and storing data. The methods and apparatus provide different levels of security and usability. The methods and apparatus generate two or more keys based on a shared secret made available to a user equipment and a server. The two or more keys comprise at least one perfect forward secrecy key, and at least one limited forward secrecy key. The methods and apparatus encrypt data using at least one of the two or more keys. The methods and apparatus store the encrypted data in a memory of the user equipment and/or transmit the data from the user equipment to the server. Abstract.
US 2015/0117640 A1 (Park et al.): A method of performing encryption in a computing device including an open domain and a closed domain isolated from the open domain without being open to a user, the method comprising: executing, in the closed domain, a key derivation executable code configured to generate an encryption key needed to perform encryption in the open domain, the key derivation executable code generating the encryption key using a seed value; transferring the encryption key generated by the key derivation executable code to the open domain; encrypting data using the encryption key in the open domain; and discarding the encryption key. Claim 6.
US 2016/0014114 A1 (Pahl et al.)  
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438